                  Case 19-50269-CSS      Doc 7    Filed 06/11/19   Page 1 of 4



PACHULSKI STANG ZIEHL & JONES LLP
Laura Davis Jones (pro hac vice application to be filed)
Beth E. Levine
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, NY 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
Email: ljones@pszjlaw.com
       blevine@pszjlaw.com

and

Michael P. Lynn (pro hac vice application to be filed)
Chris Patton
John Adams (pro hac vice application to be filed)
LYNN PINKER COX & HURST, L.L.P.
2100 Ross Avenue, Suite 2700
Dallas, Texas 75201
Telephone: (214) 981-3800
Facsimile: (214) 981-3839
Email: mlynn@lynnllp.com
        cpatton@lynnllp.com
        jadams@lynnllp.com

Counsel to ETC Northeast Pipeline, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
GSCP VI EDGEMARC HOLDINGS, L.L.C.,       :
GSCP VI PARALLEL EDGEMARC HOLDINGS,      :
L.L.C., WSEP AND BRIDGE 2012 EDGEMARC    :
HOLDINGS, L.L.C., AND EM HOLDCO LLC,     :
                                         :
           Plaintiffs,                     Adv. Proc. No. 19-01293 (JLG)
                                         :
                                         :
 vs.                                     :
                                         :
ETC NORTHEAST PIPELINE, LLC,             :
                                         :
           Defendant.                    :
                                         :
 --------------------------------------- X




DOCS_DE:224128.2 23761/001
                  Case 19-50269-CSS        Doc 7       Filed 06/11/19   Page 2 of 4



                  DECLARATION OF BETH E. LEVINE IN SUPPORT OF
                   MOTION OF ETC NORTHEAST PIPELINE, LLC TO
               TRANSFER THE ACTION TO THE DISTRICT OF DELAWARE
                PURSUANT TO 28 U.S.C. § 1412 AND/OR 28 U.S.C. § 1404(a)

        I, Beth E. Levine, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

        1.       I am an attorney with the law firm of Pachulski Stang Ziehl & Jones LLP and

counsel to ETC Northeast Pipeline, LLC, defendant in the above-captioned case (the

“Defendant”). I am a member in good standing of the Bars of the State of New York and the

United States District Court of the Southern District of New York.

        2.       I make this declaration in support of the Motion of ETC Northeast Pipeline, LLC

to Transfer the Action to the District of Delaware Pursuant to 28 U.S.C. §1412 and/or 28 U.S.C.

§1404(a) [Docket No. 5]. I am familiar with the subject matter of this action and have personal

knowledge of the facts set forth herein. If called upon to testify, I could and would testify

competently thereto.

        3.       Attached hereto as Exhibit A is a true and correct copy of the chapter 11 petition

of EdgeMarc Energy Holdings, LLC, Delaware Bankruptcy Court Case Nos. 19-11104 (BLS),

Docket No. 1.

        4.       Attached hereto as Exhibit B is a true and correct copy of Declaration of Callum

Streeter in Support of the Debtors' Chapter 11 Petitions and First Day Pleadings filed by

EdgeMarc Energy Holdings, LLC, Delaware Bankruptcy Court Case Nos. 19-11104 (BLS),

Docket No. 3.

        5.       Attached hereto as Exhibit C is a true and correct copy of Motion of Debtors for

Entry of Orders (I)(A) Approving Bidding Procedures for Sale of Debtors Assets, (B) Approving

Stalking Horse Protections, (C) Scheduling Auction for, and Hearing To Approve, Sale of

Debtors Assets, (D) Approving Form and Manner of Notices of Sale, Auction and Sale Hearing,


                                                   2
DOCS_DE:224128.2 23761/001
                  Case 19-50269-CSS        Doc 7       Filed 06/11/19   Page 3 of 4



(E) Approving Assumption and Assignment Procedures and (F) Granting Related Relief and

(II)(A) Approving Sale of Debtors Assets Free and Clear of Liens, Claims, Interests and

Encumbrances, (B) Authorizing Assumption and Assignment of Executory Contracts and

Unexpired Leases and (C) Granting Related Relief filed by EdgeMarc Energy Holdings, LLC,

Delaware Bankruptcy Court Case Nos. 19-11104 (BLS), Docket No. 19.

          6.     Attached hereto as Exhibit D is a true and correct copy of the Notice of

Appearance and Request for Service of All Notices and Documents filed by Goldman Sachs &

Co. LLC, Ontario Teachers’ Pension Plan Board; GSCP VI EdgeMarc Holdings, L.L.C., GSCP

VI Parallel EdgeMarc Holdings, L.L.C., WSEP and Bridge 2012 EdgeMarc Holdings, L.L.C.,

and EM Holdco LLC; Delaware Bankruptcy Court Case Nos. 19-11104 (BLS), Docket No. 34.

          7.     Attached hereto as Exhibit E is a true and correct copy of Transcript of First Day

Hearing Held on May 16, 2019, Delaware Bankruptcy Court Case Nos. 19-11104 (BLS), Docket

No. 51.

          8.     Attached hereto as Exhibit F is a true and correct copy of Order Approving

Motion for Admission pro hac vice of Emil A. Kleinhaus, Esquire, Wachtell, Lipton, Rosen &

Katz, to represent Goldman Sachs & Co. LLC, Ontario Teachers’ Pension Plan Board, GSCP VI

EdgeMarc Holdings, L.L.C., GSCP VI Parallel EdgeMarc Holdings, L.L.C., WSEP and Bridge

2012 EdgeMarc Holdings, L.L.C., and EM Holdco LLC, Delaware Bankruptcy Court Case Nos.

19-11104 (BLS), Docket No. 72.

          9.     Attached hereto as Exhibit G is a true and correct copy of Order Approving

Motion for Admission pro hac vice of Richard G. Mason, Esquire, Wachtell, Lipton, Rosen &

Katz, to represent Goldman Sachs & Co. LLC, Ontario Teachers’ Pension Plan Board, GSCP VI

EdgeMarc Holdings, L.L.C., GSCP VI Parallel EdgeMarc Holdings, L.L.C., WSEP and Bridge




                                                   3
DOCS_DE:224128.2 23761/001
                  Case 19-50269-CSS        Doc 7       Filed 06/11/19    Page 4 of 4



2012 EdgeMarc Holdings, L.L.C., and EM Holdco LLC, Delaware Bankruptcy Court Case Nos.

19-11104 (BLS), Docket No. 73.

        10.      Attached hereto as Exhibit H is a true and correct copy of Order Approving

Motion for Admission pro hac vice of Michael H. Cassel, Esquire, Wachtell, Lipton, Rosen &

Katz, to represent Goldman Sachs & Co. LLC, Ontario Teachers’ Pension Plan Board, GSCP VI

EdgeMarc Holdings, L.L.C., GSCP VI Parallel EdgeMarc Holdings, L.L.C., WSEP and Bridge

2012 EdgeMarc Holdings, L.L.C., and EM Holdco LLC, Delaware Bankruptcy Court Case Nos.

19-11104 (BLS), Docket No. 74.

        I declare under penalty of perjury that the foregoing is true and correct.



Dated: June 11, 2019                                    /s/ Beth E. Levine
       New York, New York                               Beth E. Levine




                                                   4
DOCS_DE:224128.2 23761/001
